DETAILED ACTION
This is the first office action on the merits in this application. The claims of December 16, 2020, are under consideration. Claims 21-31 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the distal cutting edge of claim 21 and claim 28;
the first and second punch of claim 28; and
the guide rod of claims 25, 26, 28, and 30
must be shown or the feature(s) canceled from the claim(s).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 28 each teaches “a distal reaming edge” and “the distal cutting edge”. It is unclear, as written, if these are intended to be the same structure, or distinct structures. Examiner believes these to be the same structure. Clarification is required. 
Claim 26 refers to “a hole”. It is unclear as written what this hole if formed in. Clarification is requested. 
Claim 28 has term antecedent basis issues – line 8 refers to “the distal cutting edge” which is presumed to be intended to find original support at lines 14/18 (“a distal reaming edge”).  Correction is required.
Claim 28 refers to the cylindrical guide pin extending beyond the distal cutting edge of the punch, but the punch (of which there are actually two) has not yet been given antecedent basis. Correction is required. 
Claim 28 refers to “the guide rod” at line 10, which limitation lacks antecedent basis. Examiner presumes this to be intended to refer to “the guide pin”. Clarification is required. 
Examiner Suggestion
Claims 25 and 26 refer to a “guide rod”. Examiner believes this structure to properly be referring to “the guide pin” of claim 21, especially since fig. 7 shows the nub 166 formed on guide pin 104. 
Allowable Subject Matter
No prior art rejection is presently made. No claim can be allowed until such time as the outstanding rejections under 35 USC 112 are overcome. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799